Case 2:13-cv-07803-CCC-MF Document 210 Filed 04/13/21 Page 1 of 1 PageID: 4741




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



  DEPOMED, INC. and GRUNENTHAL
  GMBH,

                      Plaintiffs/
                      Counterclaim Defts.,          Civil Action No. 13-7803 (CCC)
        v.

  ALKEM LABORATORIES LIMITED,
                                                                ORDER
                      Defendant/
                      Counterclaim Plf.



       IT IS on this 13th day of April, 2021

         ORDERED that the in-person settlement conference before the Undersigned on May
 6, 2021 at 10:00 a.m. will now proceed via Zoom conference. The ZOOM conference
 invitation will be sent to your designated email address on the Court’s Electronic Filing
 System. In addition to and wholly separate from lead counsel, clients with full settlement
 authority are required to be present on the conference. Failure to appear at the conference
 may result in sanctions. Upon receipt of the ZOOM invitation, counsel are directed to email
 their respective client(s) the invitation.




                                           s/Mark Falk_____________
                                           MARK FALK
                                           Chief U.S. Magistrate Judge
